Citation Nr: 0914158	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center
 in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
pension benefits in an amount calculated as $15,326.00.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to 
December 1946, and from February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from of a December 2003 decision of the 
Committee on Waivers & Compromises (COWC) of the Department 
of Veterans Affairs (VA) Pension Center (PC) in Milwaukee, 
Wisconsin. 


FINDING OF FACT

Recovery of the overpayment of pension benefits in an amount 
calculated as $15,326.00 would not be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
compensation benefits in an amount calculated as $15,326.00 
are not met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The VCAA and implementing regulation do not apply in 
waiver cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions. See 
Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. 
Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Accordingly, the Board will proceed to 
address the merits of the appeal.


Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor - where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults - weighing fault of the debtor 
against Department of Veterans Affairs fault.

(3)  Undue hardship - whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose - whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment - failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment - reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation. 38 C.F.R. § 1.965(a).

Analysis

The record reflects the Veteran was granted pension by a 
rating decision in March 1995, based on a finding the Veteran 
was unemployable due to his disabilities.  In July 1995 the 
Veteran's pension award was amended to include an additional 
monthly allowance for aid and attendance.  The notice letter 
advised the Veteran that VA would consider a decrease or 
ending in recurring medical expenses to be a change in 
income; the letter advised the Veteran he must immediately 
report to VA any change in expected recurring expenses, and 
that failure to  promptly notify VA could result in an 
overpayment which the Veteran would have to repay.

In an Eligibility Verification Report (EVR) received by VA in 
March 2002, the Veteran reported he had incurred $18,142.00 
in unreimbursed medical expenses during 2001 and expected to 
incur $17,997.00 in unreimbursed medical expenses in 2002.  
In a Medical Expense Report (MER) received by VA in March 
2002, the Veteran reported his nursing home room and board 
had cost $14,493.00 during the previous year (2001) and that 
his private medical insurance had cost $2,466.00 during the 
same year; by the PC's calculation, the reported recurring 
medical expenses for the year (Medicare payment, private 
health and dental insurance, and nursing home room and board) 
totaled $16,877.28.

In October 2002 the PC notified the Veteran that due to 
reported increase in his Social Security Administration (SSA) 
benefits, it was proposed to reduce his VA pension by $1.00 
per month effective from December 1, 2001, and that due to 
reported increase in his civil service pension it was 
proposed to further reduce his VA pension by $80.00 per month 
effective from February 1, 2002.

In his EVR received by VA in February 2003, the Veteran 
reported he had incurred $15,000.00 in unreimbursed medical 
expenses in 2002, considerably less than anticipated, and 
expected to incur even less in unreimbursed medical expenses 
($10,400.00) in 2003.  In his MER received by VA in February 
2003, the Veteran reported he had paid $7,212.40 monthly for 
nursing home care the previous year (2002) and that his 
private medical insurance had cost $2,466.52 per month; the 
PC thereupon contacted the Veteran's daughter and the nursing 
home and clarified that these were actually yearly totals, 
not monthly charges (see Report of Contact dated in June 
2003).  The PC thereupon calculated the Veteran's reported 
recurring medical expenses for the year (Medicare payment, 
private health and dental insurance, and nursing home room 
and board) as totaling $10,456.00.

The June 2003 Report of Contact reflects the PC informed the 
Veteran's daughter at the time that the large decrease in the 
Veteran's projected medical expenses for 2003 compared to his 
expenses in 2002 would create an overpayment situation.

In August 2003 the PC notified the Veteran by letter that VA 
would allow $10,456.00 as a continuing deduction beginning 
January 1, 2002, representing a decrease in medical expenses 
from the previous $16,877.00.  The letter reminded the 
Veteran that a decrease in medical expenses constitutes a 
change in income that must be reported in order to avoid 
overpayment.  A follow-up letter in August 2003 notified the 
Veteran that the amount of overpayment to be collected had 
been calculated as $15,326.00, and that withholding would 
begin in November 2003.

The Veteran submitted a request for waiver of overpayment in 
October 2003 asserting the debt occurred because the state 
veterans home at which the Veteran resides had a significant 
cost reduction that happened suddenly and unexpectedly.  The 
Veteran asserted he had timely reported his expenses via EVR 
and MER and that VA shared responsibility for the creation of 
the debt by failing to timely act on those reports.  The 
Veteran also disavowed any intention to defraud or mislead 
VA.

In December 2003 the COWC issued the decision on appeal 
denying request for waiver of indebtedness.  The decision 
found minimal fault on the part of the Veteran, since he had 
no control over the reduction of nursing home expenses, and 
found no intent on the part of the Veteran to defraud VA.  
However, the decision noted the Veteran had under reported 
his income (reported by the Veteran as $1,223.00 per month 
but shown in actuality to be $1,916.54) per month and that 
his expenses were only $624.00; accordingly, the proposed 
collection of the debt would not pose financial hardship.

The Veteran's Notice of Disagreement in January 2004 enclosed 
a revised Financial Status Report (FSR) showing current 
monthly discretionary income (income less expenses) of 
$1,185.00; the Veteran stated that he could pay $100.00 per 
month toward the debt.

A July 2004 statement from the Veteran's state-operated 
nursing home that appears to show the Veteran was being 
charged expenses in the amount of $4,319.16 per month 
effective from April 30, 1996.  However, this is contradicted 
by a November 2004 Report of Contact in which the facility 
reported the Veteran was currently paying $719.82 per month 
for his care.

In this case, the COWC decision and subsequent Statement of 
the Case (SOC) found the Veteran to be free from fraud, 
misrepresentation or bad faith.  However, the Board must 
render an independent determination in that regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, the Board finds no indication of any intent by 
the Veteran to deceive or take unfair advantage in the 
creation of the indebtedness.  The Board accordingly concurs 
with the COWC and finds no legal bar to the requested waiver.  
Thus, the question for the Board's consideration is whether 
recovery of the indebtedness would be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.

The Board notes at the outset that the Veteran was advised in 
July 1995, at the time the benefit was granted, that failure 
to promptly notify VA of a decrease or ending in recurring 
medical expenses could result in an overpayment which the 
Veteran would have to repay.  The record accordingly clearly 
reflects the Veteran was advised of his obligation to report 
decreased medical expenses and the consequences of failing to 
do so.

The Board cannot find in this case that collection of the 
debt will impose a financial hardship on the Veteran.  The 
Veteran does not rely solely on his VA pension; he also 
receives income from SSA and from a civil service pension, 
the combination of which is adequate to pay his reported 
expenses.  The Veteran has not asserted, and the record does 
not show, that collection of the overpayment debt will 
deprive the Veteran of the basic necessities.

The Veteran has asserted that he timely and accurately 
advised VA of his financial situation through the MERs and 
EVRs, and that VA is partly to blame for creation of the debt 
by failing to timely respond.  Review of the file does not 
substantiate the Veteran's assertion.  The decrease in 
medical expenses apparently became effective on January 1, 
2002, but this decrease was not shown in the EVRs or MERs 
submitted in March 2002 or February 2003.  The PC only became 
aware of the decrease in June 2003, while following up the 
erroneous entries on the 2003 MER report, at which time the 
PC warned the Veteran's daughter about the impending 
overpayment.  The PC did not advise the Veteran of the 
overpayment until August 2003, two months after the 
overpayment was discovered, but this two-month delay pales in 
comparison to the 18 months during which the Veteran 
continued to receive the benefit of the overpayment without 
notifying VA. 

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits were intended, as VA 
nonservice-connected benefits are income-based.  Accordingly, 
retention of overpayment created because of underreported 
income would represent unfair gain to the Veteran at the 
expense of the government.  

The Veteran has not argued, and the evidence does show, that 
the Veteran has arguably changed his position to his 
detriment due to reliance on receipt of VA pension benefits.  
There is no indication the Veteran incurred obligations on or 
after July 1995 in reliance on receipt of VA pension payments 
that would be compromised by repayment of the overpayment 
debt. 

In sum, based on the record in this case, the Board has 
determined that it would not be against the principles of 
equity and good conscience to require the Veteran to repay 
the overpayment of compensation benefits in the amount of 
$15,326.00.  

Specifically, in balancing the equities, the Veteran would be 
unjustly enriched if the waiver were to be granted, and 
denial of the waiver will not result in undue hardship to him 
or his family.  The end result is not unduly favorable or 
adverse to either the Veteran or the government, and the 
evidence is not so evenly balanced as to create doubt as to 
any material issue.  

Accordingly, the Board finds that the Veteran's request for 
waiver of recovery of overpayment of his VA compensation 
benefits must be denied.  




ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $15,326.00 is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


